Citation Nr: 1011195	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  07-23 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to an increased rating in excess of 40 
percent for lumbosacral strain.

2.  Entitlement to an increased rating in excess of 10 
percent for sciatica. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to 
December 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The Veteran does not have unfavorable ankylosis of the 
entire thoracolumbar spine. 

2.  The Veteran has chronic sciatica (pain syndrome) without 
obvious neurological defects that is moderate in degree.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of a 40 percent for 
lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2009). 

2.  The criteria for a rating of 20 percent for chronic 
sciatica (pain syndrome) without obvious neurological defects 
have been approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 
8520 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) VA must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ), as was done in this case.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in January 2002, May 2002, and June 
2008 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
advised in the January 2002 letter that VA used a Schedule 
for Rating Disabilities (Schedule) that determined the rating 
assigned and that evidence considered in determining the 
disability rating included the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  

The Veteran was specifically advised as to providing evidence 
on the impact that his service-connected disabilities have on 
his daily life, in the letter dated June 2008.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  Additionally, the Veteran was 
afforded VA examinations in April 2002, January 2003, 
December 2003, September 2008, and January 2009.  Neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
learning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain).  To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Also applicable in this case, the Court's holding in Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994) provided that service 
connection for distinct disabilities resulting from the same 
injury could be established so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  However, in 
assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
4.14 must be considered.  That is, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. 4.14; see Fanning v. Brown, 4 Vet. App. 225 (1993). 

Increased rating for lumbosacral strain

The Veteran contends that his lumbosacral strain is more 
severe than the current 40 percent rating reflects.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating in 
excess of 40 percent, and the appeal will be denied. 

Service connection was established for residuals of a back 
injury by rating decision of July 1976.  A 10 percent rating 
was assigned, effective from March 1976.  The rating was 
increased to 20 percent by a January 2002 rating decision, 
and then increased to 40 percent, by an April 2005 rating 
decision.  That evaluation has been in effect to this date. 

The general rating formula for disease and injures of the 
spine, specifically, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
provides as follows: 
A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is warranted for 
unfavorable ankylosis of the entire spine.

Note (5) states that for VA compensation purposes, 
"unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis."  

Effective September 26, 2003, VA revised the criteria for 
evaluating musculoskeletal disabilities of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  The Veteran's disorder of 
the lumbosacral spine must therefore be evaluated under both 
the former and revised criteria, though the revised criteria 
may not be applied at any point prior to the effective date 
of the change.  See 38 U.S.A. § 5110(g) (West 2002 & Supp. 
2008); VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003).

Under the previous rating criteria 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (prior to September 26, 2003) pertained 
to limitation of motion of the lumbar spine.  A 10 percent 
rating was warranted for slight limitation of motion; a 20 
percent rating for moderate limitation of motion; and a 
maximum 40 percent rating for a severe limitation of motion. 

The terms "mild," "moderate," and "severe," are not 
expressly defined in the rating schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

38 C.F.R. § 4.71a, Diagnostic Code 5295 for a lumbosacral 
strain provided for a 10 percent rating for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
rating was assigned for lumbosacral strain with muscle spasm 
on extreme forward bending, with unilateral loss of lateral 
spine motion in a standing position.  A 40 percent rating 
required severe lumbosacral strain that included listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.

The Veteran is currently rated at 40 percent, the maximum 
rating under the old criteria.  Accordingly, in order to 
warrant an increased rating, the Veteran's lumbosacral spine 
disability must show unfavorable ankylosis of the entire 
thoracolumbar spine, as per the revised criteria.  

The Veteran underwent a VA examination in September 2008.  
The examination was negative for cervical spine ankylosis or 
thoracolumbar spine ankylosis.  

A December 2008 VA medical record shows mild ankylosis in the 
mid-thoracic region.  However, there is no evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A review of the medical records and the Veteran's testimony 
at the January 2010 Travel Board hearing shows no additional 
evidence of unfavorable ankylosis as defined by the 
regulations.  Accordingly, the Veteran has not shown 
entitlement to a higher rating under Diagnostic Code 5237.  
Therefore, the Veteran's claim for an increased rating in 
excess of 40 percent is denied.  

The Board has determined that obtaining a definitive 
portrayal of the Veteran's service-connected disorder along 
with availing him of the highest assignable rating 
necessitates separating it into distinct orthopedic and 
neurological components.  Consequently, the Board evaluated 
the Veteran's lumbosacral strain entirely based on orthopedic 
impairment, i.e., due to limitation upon motion.  The claim 
for any higher rating based on sciatica is being considered 
further below. 

Sciatica

The Veteran is currently rated at 10 percent disabling for 
chronic sciatica.  The Veteran contends that his disability 
is more severe than this rating reflects and his symptoms 
warrant a higher rating.  After a careful review of the 
evidence, the Board finds that the Veteran is entitled to a 
disability rating of 20 percent for his sciatica.

Service connection for neurological pain in the Veteran's 
left leg was granted with a 10 percent rating in a June 2003 
rating decision.  

Note (1) of Diagnostic Code 5237 states "evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  

Generally, neurological disorders are ordinarily to be rated 
in proportion to the impairment of motor, sensory, or mental 
function.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, and the relative impairment in motor 
function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120. 

A note to 38 C.F.R. § 4.124a states that the term "incomplete 
paralysis" where involving peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  Also, when peripheral nerve 
involvement is wholly sensory, the rating should be for the 
mild or, at most, the moderate degree.

The words "mild," "moderate," and "severe" are not defined 
in the above rating criteria.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

The provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 
pertain to impairment involving the sciatic nerve.  Under 
that diagnostic code, a maximum 80 percent evaluation is 
assignable for complete paralysis to this nerve group, where 
the foot dangles and drops, no active movement is possible of 
muscles below the knee, and flexion of the knee is weakened 
or (very rarely) lost.  Further evaluations may be assigned 
for incomplete paralysis of this nerve group, when severe in 
degree, with marked muscular atrophy, warranting a 60 percent 
rating; moderately severe, warranting a 40 percent rating; 
moderate, a 20 percent rating; and mild, a 10 percent rating. 

The Veteran underwent a VA examination in January 2009.  The 
examiner opined that the Veteran experiences "'sciatica' 
without neural deficits, i.e. pain radiating in a sciatic 
nerve distribution and provoked by mechanical stimuli 
including walking and straight leg raising, but he has never 
suffered from 'paralysis of the sciatic nerve.'"

The Veteran testified at a Travel Board hearing in January 
2010.  The Veteran testified that he has pain in his back all 
the time.  He is unable to play sports, bend over and pick up 
his grandson, or stoop down and lift things.  The Veteran 
wears a back brace and a leg brace.  He further testified 
that the pain has gotten worse every day, that his leg gives 
out on him regularly, and that he has shooting pain from the 
top down to the bottom of his feet.    

The Veteran's left leg disability is evaluated under 38 
C.F.R. Section 4.124a, Diagnostic Code 8520.  There is not a 
diagnostic code that sets forth criteria for assigning 
disability evaluations for the exact disability experienced 
by the Veteran, given that the VA examiner found no neural 
damage.  However, the Board notes that when an unlisted 
condition is encountered, it is permissible to rate that 
condition under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20 (2009).

The Board finds that the Veteran credible to testify as to 
his symptoms.  The Veteran's symptomology is moderate in 
nature and accordingly, a 20 percent disability rating is 
granted.  

Extraschedular rating

There is also no evidence of record showing the Veteran's 
lumbar spine disability has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned schedular disability ratings.  There is also no 
indication that the Veteran's claimed condition has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  He has not had any hospitalization 
for his service-connected lumbar spine disability during this 
appeals period. 

The Veteran's disabilities are shown to be contemplated on a 
schedular basis.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b) (1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Barwell v.  Brown, 9 Vet.  App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet.  App. 88, 94-95 (1996); 
Shipwash v.  Brown, 8 Vet.  App. 218, 227 (1995).

The regular schedular standards applied in the current case 
adequately describe and provide for the Veteran's disability 
level.  Therefore, the Veteran's lumbosacral strain and 
sciatica warrant no more than the 40 percent rating and the 
20 percent rating, respectively, at any time during this 
appellate period. 


ORDER

Entitlement to an increased rating in excess of 40 percent 
for lumbosacral strain is denied.

Entitlement to a rating of 20 percent for chronic sciatica is 
granted.



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


